Case 1:19-cv-00386-JDL Document 22 Filed 07/23/20 Page 1 of 2          PageID #: 2067



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


JAMIE A. V.,                                  )
                                              )
      Plaintiff,                              )
                                              )
                     v.                       ) 1:19-cv-00386-JDL
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
      Defendant.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE
      Jamie A. V. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that he is not disabled and denying his

application for a period of disability, disability insurance benefits, and supplemental

security income (ECF No. 1). Pursuant to 28 U.S.C.A. § 636(b)(3) and D. Me. Local

R. 16.3(a)(2), United States Magistrate Judge John H. Rich III held a hearing on

Jamie A. V.’s Statement of Errors (ECF No. 14) on March 11, 2020. The Magistrate

Judge filed his Recommended Decision with the Court on June 1, 2020 (ECF No. 21),

recommending that the Court vacate the Commissioner’s decision. The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision
Case 1:19-cv-00386-JDL Document 22 Filed 07/23/20 Page 2 of 2   PageID #: 2068



(ECF No. 21) of the Magistrate Judge is hereby ACCEPTED. Accordingly, the

Commissioner’s decision is VACATED, and the matter is REMANDED to the

Commissioner pursuant to sentence four of 42 U.S.C.A. § 405(g) for further

administrative action consistent with this opinion.

      SO ORDERED.

      Dated this 23rd day of July, 2020.

                                                     /s/ Jon D. Levy
                                               CHIEF U.S. DISTRICT JUDGE




                                          2
